DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the amendment filed on 07/05/22.  Examiner acknowledged that claims 1-7 are canceled; claim 8-9 are amended; claims 10-18 are new.  Currently, claims 8-18 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended allowable.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 8-18 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…to acquire a consumption amount of the first electrode based on the measured characteristic of the RF power with reference to a correlation function of an inter-electrode distance between the first electrode and the second electrode and a characteristic of the RF power…an average of differences between the correspondence distances and the multiple inter-electrode distances to acquire the consumption amount of the first electrode…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 8, (claims 10-12 are allowed as being dependent on claim 8).
"…a controller configured to acquire an inter-electrode distance between the first electrode and the second electrode by using the measured characteristic of the RF power in a correlation function of the inter-electrode distance and a characteristic of the RF power…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 9, (claims 14-17 are allowed as being dependent on claim 9).
"…an average of differences between the correspondence distances and the multiple inter-electrode distances to acquire the consumption amount of the first electrode…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 13.
"…acquiring a consumption amount of the first electrode based on the measured characteristic of the RF power with reference to a correlation function of an inter-electrode distance between the first electrode and the second electrode and a reference characteristic of the RF power…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 18.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Yamazaki (US 2005/0004683).
Yamazaki discloses a plasma processing apparatus configured to acquiring a consumption amount of the electrode.  However, Yamazaki fails to disclose to acquire a consumption amount of the first electrode based on the measured characteristic of the RF power with reference to a correlation function of an inter-electrode distance between the first electrode and the second electrode and a characteristic of the RF power…an average of differences between the correspondence distances and the multiple inter-electrode distances to acquire the consumption amount of the first electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844